EXHIBIT 3.2 AMENDED AND RESTATED BYLAWS OF SELECTICA, INC., A DELAWARE CORPORATION TABLE OF CONTENTS PAGE ARTICLE I OFFICE AND RECORDS 1 Section 1.1 Delaware Office 1 Section 1.2 Other Offices 1 Section 1.3 Books and Records 1 ARTICLE II STOCKHOLDERS 1 Section 2.1 Annual Meeting 1 Section 2.2 Special Meeting 1 Section 2.3 Place of Meeting 1 Section 2.4 Notice of Meeting 1 Section 2.5 Quorum and Adjournment 2 Section 2.6 Proxies 2 Section 2.7 Notice of Stockholder Business and Nominations 2 Section 2.8 Procedure for Election of Directors 4 Section 2.9 Inspectors of Elections; Opening and Closing the Polls 4 Section 2.10 Consent of Stockholders in Lieu of Meeting 5 ARTICLE III BOARD OF DIRECTORS 5 Section 3.1 General Powers 5 Section 3.2 Number, Tenure and Qualifications 5 Section 3.3 Regular Meetings 5 Section 3.4 Special Meetings 5 Section 3.5 Notice 5 Section 3.6 Conference Telephone Meetings 6 Section 3.7 Quorum 6 Section 3.8 Vacancies 6 Section 3.9 Committee 6 Section 3.10 Removal 7 ARTICLE IV OFFICERS 7 Section 4.1 Elected Officers 7 Section 4.2 Election and Term of Office 7 Section 4.3 Chairman of the Board 7 Section 4.4 President and Chief Executive Officer 7 Section 4.5 Secretary 8 Section 4.6 Treasurer 8 Section 4.7 Removal 8 Section 4.8 Vacancies 8 ARTICLE V STOCK CERTIFICATES AND TRANSFERS 9 Section 5.1 Stock Certificates and Transfers 9 ARTICLE VI INDEMNIFICATION 9 Section 6.1 Right to Indemnification 9 Section 6.2 Prepayment of Expenses 9 Section 6.3 Claims 10 Section 6.4 Nonexclusivity of Rights 10 Section 6.5 Amendment or Repeal 10 Section 6.6 Other Indemnification and Prepayment of Expenses 10 ARTICLE VII MISCELLANEOUS PROVISIONS 10 Section 7.1 Fiscal Year 10 Section 7.2 Dividends 10 Section 7.3 Seal 10 Section 7.4 Waiver of Notice 10 Section 7.5 Audits 11 Section 7.6 Resignations 11 Section 7.7 Contracts 11 Section 7.8 Proxies 11 ARTICLE VIII AMENDMENTS 12 Section 8.1 Amendments 12 ARTICLE I OFFICES AND RECORDS Section 1.1 Delaware Office. The registered office of the Corporation in the State of Delaware shall be located in the City of Dover, County of Kent. Section 1.2 Other Offices. The Corporation may have such other offices, either within or without the State of Delaware, as the Board of Directors may designate or as the business of the Corporation may from time to time require. Section 1.3 Books and Records. The books and records of the Corporation may be kept at the Corporation's headquarters in San Jose, California or at such other locations outside the State of Delaware as may from time to time be designated by the Board of Directors. ARTICLE II STOCKHOLDERS Section 2.1 Annual Meeting. The annual meeting of the stockholders of the Corporation shall be held at such date, place and/or time as may be fixed by resolution of the Board of Directors. Section 2.2 Special Meeting. A special meeting of the stockholders of the corporation may be called only by the President or by the Board of Directors pursuant to a resolution adopted by a majority of the total number of directors which the Corporation would have if there were no vacancies (the "Whole Board"). Section 2.3 Place of Meeting. The Board of Directors may designate the place of meeting for any meeting of the stockholders. If no designation is made by the Board of Directors, the place of meeting shall be the principal office of the Corporation. Section 2.4 Notice of Meeting. Written or printed notice, stating the place, day and hour of the meeting and the purposes for which the meeting is called, shall be prepared and delivered by the Corporation not less than ten days nor more than sixty days before the date of the meeting, either personally, or by mail, to each stockholder of record entitled to vote at such meeting. If mailed, such notice shall be deemed to be delivered when deposited in the United States mail with postage thereon prepaid, addressed to the stockholder at his address as it appears on the stock transfer books of the Corporation. Such further notice shall be given as may be required by law.
